Exhibit 10 (a)
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
TAUBMAN PROPERTIES ASIA LLC
A DELAWARE LIMITED LIABILITY COMPANY
     THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) is effective as of the 23rd day of January, 2008, by and between
Taubman Asia Management II LLC, a Delaware limited liability company (“T-Asia”),
whose address is 200 East Long Lake Road, P. O. Box 200, Bloomfield Hills, MI
48303-0200, and Morgan Parker (“Parker”), whose address is Unit 5, 179 Baroona
Road, Rosalie, QLD 4046, Australia.
RECITALS:
     A. The Taubman Realty Group Limited Partnership, a Delaware limited
partnership (“TRG”), formed a limited liability company (the “Company”) under
the name “Taubman Properties Asia LLC,” by filing, on April 21, 2005, a
Certificate of Formation (the “Certificate”) with Delaware Secretary of State in
accordance with the Delaware Limited Liability Company Act (the “Act”). TRG, as
the Company’s sole member, entered into and adopted an Operating Agreement of
Taubman Properties Asia LLC dated as of April 21, 2005 (the “Original
Agreement”). TRG subsequently assigned its entire interest in the Company to
T-Asia, which became the sole member of the Company in TRG’s place and stead.
     B. The parties desire that (i) Parker be admitted to the Company as an
additional member on the terms and conditions hereinafter set forth and (ii) the
Original Agreement be amended and restated in order to memorialize the
understandings of the parties with respect to their relationship as members of,
and their respective interests in, the Company.
     C. Capitalized terms used herein shall have the meanings given to such
terms in Article XI hereof unless otherwise defined herein.
          Accordingly, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
CONTINUATION, NAME,
PURPOSE, PRINCIPAL OFFICE,
TERM OF THE COMPANY AND RELATED MATTERS
     1.1 Continuation. Parker is hereby admitted to the Company as a member
along with T-Asia. The parties shall continue the Company on the terms and for
the purposes hereinafter set forth.
     1.2 Name. The name of the Company shall be Taubman Properties Asia LLC. The
Company may also conduct its business under one or more assumed names.
     1.3 Purpose. The purpose of the Company is to engage, indirectly through
subsidiaries and ventures with others, in (i) the acquisition, development,
financing, management, leasing and/or selling or exchanging of interests in
commercial real properties, and properties having a significant commercial
component, in the Territory, (ii) any other activities in which the Members by
Majority Vote may resolve to engage and (iii) any other activities incidental or
related to any of the foregoing.
     1.4 Term.
     (a) The term of the Company commenced upon the filing of the Certificate.
     (b) The term of the Company shall end, and the Company shall dissolve, on
the first to occur of the following events:
     (i) the decision of the Manager to dissolve the Company; or
     (ii) any other event which, under this Agreement or the Act, results in
dissolution of the Company.
     1.5 Office and Resident Agent.
     (a) The registered agent and office of the Company in the State of Delaware
shall be The Corporation Service Company, having an address at 2711 Centerville
Road, Suite 400, Wilmington, Delaware 19808, or such other agent and address as
may be designated from time to time by the Manager.
     (b) The address of the principal office of the Company shall be 200 East
Long Lake Road, P. O. Box 200, Bloomfield Hills, MI 48303-0200. The Company’s
resident agent in the State of Michigan shall be Chris B. Heaphy, Esq., whose
address is 200 East Long Lake Road, P. O. Box 200, Bloomfield Hills, MI
48303-0200.

2



--------------------------------------------------------------------------------



 



ARTICLE II
CAPITAL CONTRIBUTIONS
AND RELATED MATTERS
     2.1 Capital Contributions of the Members.
     (a) T-Asia shall contribute such cash to the capital of the Company as the
Manager may determine from time to time to be necessary or appropriate, less any
such cash that Parker chooses to contribute pursuant to Section 2.1(b) below.
     (b) Parker is, on or about the date of this Agreement, contributing $1,000
to the capital of the Company. At any time the Manager determines that
additional contributions from the Members are necessary or appropriate, Parker
shall be permitted to make such additional contributions to the Company up to
any amount as will reduce T-Asia’s Preferred Capital to, and/or maintain
T-Asia’s Preferred Capital at, zero. Specifically, if Parker gives written
notice, within the ten (10) day period ending the day before the first day of a
month, that he desires to contribute some share of any capital that is
contributed to the Company during such month (based on the Manager’s
determination that the contribution of such capital is necessary or
appropriate), and the maximum amount of capital that he is willing to contribute
to the Company during such month, then he shall be entitled (and required) to
contribute such share of any capital contributed during such month, up to such
maximum amount. In the absence of any such written notice, Parker shall be
deemed to have elected not to contribute any share of any capital contributed
during such month. Except as aforesaid, Parker shall not be required to make any
additional contribution to the capital of the Company, although certain
distributions otherwise to be made to Parker will be withheld by the Company
until T-Asia’s Preferred Capital has been reduced to zero, all in accordance
with Sections 3.1 and 8.1 of this Agreement.
     2.2 Capital Accounts. The parties acknowledge that, as a limited liability
company with a single member, the Company has previously been classified, for
U.S. income tax purposes, as an entity disregarded as separate from its owner
but, on account of the admission of Parker to the Company, has become
classified, for U.S. income tax purposes, as a partnership and, more
particularly, the following is, by reason of Parker’s admission to the Company,
deemed to have occurred (as set forth in IRS Revenue Ruling 99-5, I.R.B. 1999-6,
Situation 2): (i) Parker has contributed cash to such partnership in the amount
of his contribution of cash to the capital of the Company and (ii) T-Asia is
deemed to have contributed all of the Company’s other assets, subject to the
Company’s liabilities, to such partnership. The Company shall maintain a
separate Capital Account for each Member, which shall be (i) increased by the
Member’s capital contributions from and after the date of this Agreement
(including, in the case of T-Asia, the contribution deemed made by T-Asia
pursuant to the preceding sentence, the net agreed-upon value of which is equal
to $13,857,416 plus the amount of any contributions made by T-Asia after 2007
and on or before the date of this Agreement), the Member’s share of any Profits
of the Company, and any items of income or gain allocated to the Member under
Section 3.2 below, and (ii) shall be decreased by distributions made to the
Member, the Member’s share of any Losses of the Company, and any items of
expense or loss allocated to the Member under Section 3.2 below. Upon the
happening of an event described in Section 1.704-1(b)(2)(iv)(f) of the
Regulations, the Manager may, in accordance with such Regulations,
mark-to-market the Company’s assets on the balance sheet as computed for book
purposes, and adjust the Members’

3



--------------------------------------------------------------------------------



 



Capital Accounts as though the net adjustment to the values at which the assets
are carried on such balance sheet were gain or loss allocable under Section 3.2.
In accordance with Section 1.704-1(b)(2)(iv)(q) of the Regulations, each
Member’s Capital Account shall be adjusted in a manner that maintains equality
between the aggregate of all of the Members’ Capital Accounts and the amount of
capital reflected on the Company’s balance sheet as computed for book purposes.
     2.3 Loans. With the approval of the Manager, the Members may, in lieu of
contributing additional cash to the capital of the Company pursuant to
Section 2.1 above, advance or cause any of their affiliates to advance such cash
to the Company as a loan. Any such loan shall be made on such terms as are
mutually agreeable to the Manager and the Member (or affiliate of a Member)
making such loan.
ARTICLE III
DISTRIBUTIONS AND ALLOCATIONS
     3.1 Distributions.
     (a) Distributions shall be made as, when and to the extent that the Manager
determines that the Company’s cash on hand exceeds the current and anticipated
needs of the Company to fulfill its business purposes. Distributions shall be
made in the following manner and order of priority:
     (i) Distributions which do not represent a return of capital shall be made
to the Members pro rata, based on their Sharing Percentages at the time of such
distribution, provided, however, that if, at the time of such distribution, any
Preferred Capital of T-Asia is outstanding, then 85% (or such greater percentage
as Parker may specify) of the distribution otherwise to be made to Parker shall
be withheld and treated as a contribution by him to the Company’s capital until
no Preferred Capital of T-Asia is outstanding (i.e., until T-Asia’s Preferred
Capital has been reduced to zero); and
     (ii) Distributions which do represent a return of capital shall be made to
the Members pro rata, based on their Sharing Percentages at the time of such
distribution, provided, however, that if, at the time of such distribution, any
Preferred Capital of T-Asia is outstanding, then 85% (or such greater percentage
as Parker may specify) of the amount otherwise to be distributed to Parker shall
be retained by the Company until distributions under this clause (ii) can be
made to Parker without causing there to be (or to continue to be) any
outstanding Preferred Capital of T-Asia.
     For purposes of the foregoing, a distribution shall be deemed to represent
a return of capital except to the extent that, following such distribution, the
aggregate balance in the Members’ Capital Accounts exceeds (i) the aggregate
amount of the Members’ cash and property contributions (including any amount
treated as a contribution by Parker under the preceding provisions of this
Section 3.1) to the Company over (ii) any prior distribution(s) deemed to be a
return of capital under this sentence. For this purpose, the Members’ Capital
Accounts shall, if the Manager so elects, be determined by closing the Company’s
books and records immediately prior to such distribution.

4



--------------------------------------------------------------------------------



 



     An example of the foregoing is appended as Exhibit A.
     (b) The Company is authorized to withhold from distributions to a Member,
or with respect to allocations to a Member, and to pay over to a federal, state,
local or foreign government, any amounts required to be so withheld pursuant to
the Code, or any provisions of any other federal, state, local or foreign law.
Any amounts so withheld shall be treated as having been distributed to such
Member pursuant to this Article III for all purposes of this Agreement, and
shall be offset against the amounts otherwise distributable to such Member. In
the event the Company is required to withhold from or in respect of any income
allocated but not currently distributed to Parker, the amount so withheld shall
be treated as an interest-free loan from the Company to Parker, and shall be
repaid from any and all distributions subsequently to be made to Parker, which
the Company shall withhold and apply against the balance of such loan until such
balance is reduced to zero.
     (c) The Company shall have the right to set-off, against any amount
otherwise to be distributed to a Member, any amount owed by such Member to the
Company (whether under another provision of this Agreement or otherwise) or to
any affiliate of the Company.
     (d) No distribution shall be declared or made if, after giving it effect,
the Company would not be able to pay its debts as they become due in the usual
course of business or the Company’s total assets would be less than the sum of
its total liabilities.
     3.2 Allocation of the Profits and Losses of the Company.
     (a) After giving effect to the allocations set forth in Section 3.2(b)
below, the items of income, gain, loss and deduction entering into the
computation of Profit or Loss of the Company for each fiscal year of the Company
shall be allocated between the Members in such proportions as will cause the
Capital Account of each Member to equal, as nearly as possible, the amount such
Member would receive if an amount equal to both Members’ Capital Accounts
(computed prior to the allocation of such Profit or Loss), increased by the
amount of such Profit or reduced by the amount of such Loss, were distributed to
the Members in accordance with Section 8.1(a)(4); provided, however, that no
Member shall be allocated any Loss to the extent such allocation would create or
increase a deficit in such Member’s Adjusted Capital Account.
     (b) In the event any Member receives any distribution which creates or
increases a deficit (negative balance) in such Member’s Adjusted Capital
Account, items of income and gain shall be specially allocated to such Member in
an amount and manner sufficient to eliminate such deficit as quickly as
possible. This Section 3.2(b), and the proviso of Section 3.2(a), are intended
to comply, and shall be interpreted consistently, with the “alternate test for
economic effect” of Section 1.704-1(b)(ii)(2)(d) of the Regulations.
     (c) For purposes of this Agreement:
     (i) “Adjusted Capital Account” means, with respect to any Member, such
Member’s Capital Account, reduced by those anticipated distributions described
in Section 1.704-l(b)(2)(ii)(d) of the Regulations, and increased by the amount
of any deficit

5



--------------------------------------------------------------------------------



 



in such Member’s Capital Account that such Member is deemed obligated to restore
under Section 1.704-l(b)(2)(ii)(c) of the Regulations.
     (ii) “Profit” and “Loss” each means, for each fiscal year of the Company or
other period, the Company’s profit or loss for Federal income tax purposes,
adjusted as follows:
     (A) add any tax-exempt income of the Company described in Section
705(a)(1)(B) of the Code;
     (B) subtract any nondeductible expenditures of the Company described in
Section 705(a)(2)(B) of the Code;
     (C) if the value at which any property is carried on the Company’s balance
sheet as computed for book (capital accounting) purposes differs from the
adjusted tax basis of such property (because such property is contributed (or
deemed to have been contributed) to, rather than purchased by, the Company, or
because the value of such property on such books is adjusted pursuant to
Section 1.704-1(b)(2)(iv)(f) of the Regulations), then items of income, gain,
loss or deduction attributable to the disposition of such property shall be
computed by reference to its value on such books, and items of depreciation,
amortization and other cost recovery deductions with respect to such property
shall be computed by reference to such value in accordance with
Section 1.704-1(b)(2)(iv)(g) of the Regulations, and
     (D) any preceding provision of this Section 3.2(c)(ii) to the contrary
notwithstanding, disregard any items of income, gain, expense or loss specially
allocated pursuant to Section 3.2(b) hereof.
     (iii) “Regulations” mean the regulations promulgated by the U.S. Department
of Treasury under Section 704(b) of the Code.
     (iv) All items set off in quotation marks and not otherwise defined shall
have the meanings ascribed to them in the Regulations.
     3.3 Allocations Solely for Tax Purposes. Items of income, gain, deduction,
loss and credit for federal income tax purposes shall be allocated among the
Members in the same proportions as the corresponding book items are allocated,
but if there is a book/tax difference in the determination of any such items by
reason of a Member’s contribution (or deemed contribution) of property having a
value which varies from its adjusted tax basis, or by reason of any event on
account of which assets are marked-to-market on the Company’s book under the
principles of Section 1.704-1(b)(2)(iv)(f) of the Regulations, then such
difference shall be reconciled in accordance with the principles of Section
704(c) of the Code and the regulations thereunder using any permissible method
selected by the Manager. Allocation pursuant to this Section 3.3 are solely for
tax purposes, and shall not affect the Members’ Capital Accounts.

6



--------------------------------------------------------------------------------



 



     3.4 No Deficit Capital Account Restoration Requirement. If the Capital
Account of any Member has a deficit balance (after giving effect to all
contributions, distributions, and allocations for all taxable years), such
Member shall not be obligated to make any contribution to the capital of the
Company with respect to such deficit, and such deficit shall not be considered a
debt owed to the Company or to any other person or entity for any purpose
whatsoever.
ARTICLE IV
BOOKS, RECORDS AND ACCOUNTING
     4.1 Books and Records. The Company shall maintain complete and accurate
books and records of its business and affairs as required by the Act and such
books and records shall be kept at Company’s principal office. All books and
records of the Company required to be maintained under this Section 4.1, as well
as complete and accurate information regarding the Company’s business, financial
condition and other information regarding the affairs of the Company as is just
and reasonable and any other information described in Section 18-305(a) of the
Act, shall be made available upon reasonable demand by any Member for any
purpose reasonably related to such Member’s interest as a Member, for inspection
and copying at the expense of the Company, and, if such Member so requests,
copies of such information shall be sent to such Member by facsimile
transmission.
     4.2 Fiscal Year. The Company’s fiscal year shall be the calendar year.
     4.3 Tax Information and Financial Statements. As soon as practicable
following the end of each fiscal year, the Company shall prepare and furnish to
the Members (i) all information relating to the Company that is necessary for
the preparation of the Members’ Federal income tax returns for such fiscal year,
and (ii) such financial statements as the Manager shall decide to have prepared.
     4.4 Bank Accounts. All funds of the Company shall be deposited in such bank
account(s) as shall be determined by the Manager. All withdrawals therefrom
shall be made upon checks signed by any person authorized to do so by the
Manager.
     4.5 Tax Matters Partner. T-Asia is hereby designated as Tax Matters Partner
for the Company, with full power and authority to act as such for the Company
and the Members, and all the rights and responsibilities of that position
described in Sections 6222 through 6232 of the Code. The duties of the Tax
Matters Partner shall be limited to those prescribed by the Code and regulations
promulgated thereunder.
ARTICLE V
ASSIGNMENT OF MEMBERSHIP INTERESTS
     5.1 General. A Member may not sell, assign, transfer, exchange, mortgage,
pledge, grant, hypothecate or otherwise dispose of any of its Membership
Interest without the consent of the Manager. Any attempted disposition of a
Member’s Membership Interest, or any portion thereof, in violation of this
provision is null and void ab initio and the Company shall not be obligated to
recognize any such attempted disposition.

7



--------------------------------------------------------------------------------



 



     5.2 Admission of Substitute Members. An assignee of a Member’s Membership
Interest shall be admitted as a substitute member and shall be entitled to all
the rights and powers of the assignor (to the extent assigned), provided that
(i) the Manager approves in writing the substitution of the assignee for the
assignor as a member and (ii) the assignee accepts, adopts, approves and agrees,
in writing, to be bound by all of the terms and provisions of this Agreement. If
admitted, the assignee, as a substitute member, shall have, to the extent
assigned, all of the rights and powers, and shall be subject to all of the
restrictions and liabilities, of the assigning Member. The assignor shall not
thereby be relieved of any of its unperformed obligations to the Company.
     5.3 Withdrawal. No Member may withdraw from the Company, except in
connection with a permitted assignment of such Member’s Membership Interest and
the admission of such Member’s assignee to the Company in such Member’s place
and stead in accordance with Section 5.2 above; provided, however, that this
Section 5.3 is subject to the provisions of Section 5.5 below.
     5.4 Dissolution, etc. In the event of the dissolution, termination,
bankruptcy or insolvency of a Member (such event and such Member being
hereinafter referred to as the “Disabling Event” and “Disabled Member,”
respectively), the Company shall not dissolve, but shall continue. The Disabled
Member’s successor in interest (“Successor”) shall be admitted as a Member in
the place and stead of the Disabled Member, provided that the Successor agrees
in writing to be bound by this Agreement. If the Successor refuses to agree in
writing to be bound by this Agreement, then the Successor shall not be admitted
to the Company, in which case the Membership Interest of the Disabled Member
shall be forfeited, and the Successor shall have no interest in, or rights with
respect to, the Company. The provisions of this Section 5.4 are subject in all
respects to the provisions of Section 5.5 below.
     5.5 Redemption of Parker’s Interest.
     (a) The Company shall have the right at any time, and Parker shall have the
right at any time to require the Company, upon ninety (90) days’ notice
(“Redemption Notice”), to purchase and redeem Parker’s entire Membership
Interest for an amount (the “Redemption Price”) equal to a percentage
(“Applicable Percentage”) of the liquidation value (determined under
Section 5.5(b) below) of his Membership Interest at such time (“Liquidation
Value”); provided that the Redemption Price shall be reduced by any amount
distributed to Parker after the date of the Redemption Notice. The Redemption
Price shall be payable according to the following schedule: (i) up to US
$10 million of the Redemption Price shall be paid in cash at the Closing, and
(ii) any balance shall be paid, without interest, in three equal installments,
on each succeeding anniversary of the date of the Redemption Notice. In the
event that Parker puts his Membership Interest to the Company, the Applicable
Percentage shall be eighty-five percent (85%) if Parker gives the Redemption
Notice prior to January 1, 2013; and shall be one hundred percent (100%) if
Parker gives the Redemption Notice on or after January 1, 2013. In the event
that the Company calls Parker’s Membership Interest, the Applicable Percentage
shall be one hundred percent (100%).
     (b) The Liquidation Value shall be such amount as Parker would have
received on liquidation of the Company if the Company had liquidated all its
assets at fair market value

8



--------------------------------------------------------------------------------



 



(exclusive of any value attributable to the name “Taubman”), net of the
Company’s liabilities, as of the date of the Redemption Notice and immediately
distributed the proceeds of such liquidation in accordance with Section 8.1(a)
below. In the event agreement cannot be reached by the parties as to the
Liquidation Value within forty (40) days of the date of the Redemption Notice,
then the Liquidation Value shall be determined by an appraiser (the “Appraiser”)
mutually agreed by the Company and Parker. Failing agreement on an Appraiser
within thirty (30) days after the date of the Redemption Notice, the Appraiser
shall be an individual who is (i) a principal from one of the “Big Four”
accounting firms and (ii) designated by the Secretary General of the HKIAC. In
the event none of the “Big Four” accounting firms is willing to allow one of its
principals to serve as the Appraiser, then the Liquidation Value shall be
determined by the HKIAC. The Appraiser shall act as expert and not as
arbitrator, and his decision as to the Liquidation Value shall, absent manifest
error, be final and conclusive.
     (c) The closing of the purchase and redemption of Parker’s Membership
Interest pursuant to this Section 5.5 (the “Closing”) shall take place on the
business day which is (or is nearest to) ninety (90) days from the date of the
Redemption Notice or, if later (and to the extent applicable), the business day
which is (or is nearest to) five (5) days after the date of the Appraiser’s
determination of the Liquidation Value in accordance with Section 5.5(b). At the
Closing, the following shall occur:
          (i) The Company shall pay the cash portion of the Redemption Price to
Parker by certified check or wire transfer, and shall deliver to Parker a note,
in commercially reasonable form, payable as set forth in Section 5.5(a) above,
for the balance of the purchase price.
          (ii) Parker shall execute and deliver to the Company an assignment of
his Membership Interest, free and clear of all liens and encumbrances, and such
other documents, in form and substance satisfactory to the Company, as may be
necessary to assign and transfer his Membership Interest to the Company free and
clear of all liens and encumbrances.
     (d) Notwithstanding the foregoing, the Redemption Price shall not exceed
any excess (determined as of the date of the Redemption Notice) of Parker’s
contributions of cash to the capital of the Company over any prior distributions
of cash to Parker if, within the period commencing thirty (30) days prior to
date of the Redemption Notice and ending on the date of the Closing:
          (i) Parker has either been convicted in court in relation to his
personal dishonesty or negligent or willful professional misconduct, or
following submission to the HKIAC by the Company, an arbitral tribunal
determines that Parker could be convicted in court in relation to his personal
dishonesty or negligent or willful professional misconduct; or
          (ii) the Manager, acting in good faith, determines that Parker has
violated any law, rule or regulation which would have a material adverse impact
on the Company or has committed a crime (other than minor traffic violations or
similar offenses).
The parties acknowledge and agree that material damage and injury would result
to the Company and its assets, including its reputation and goodwill, from any
act of misconduct listed in this

9



--------------------------------------------------------------------------------



 



Section 5.5(d), that such damages would be difficult to estimate or quantify,
and that, accordingly, the redress provided in this Section 5.5(d) is fair,
reasonable and appropriate.
ARTICLE VI
MANAGEMENT
     6.1 Management of Business.
     (a) The business and affairs of the Company shall be managed exclusively by
a manager (the “Manager”). T-Asia shall be the Manager until T-Asia’s
resignation or removal, whereupon the Members, acting by Majority Vote, shall
select a replacement Manager. The Manager may resign as such at any time. The
Manager shall not be subject to removal, except by Majority Vote of the Members.
Neither the resignation nor removal of a Manager who or which is also a Member
shall affect the Membership Interest of such Member.
     (b) The Manager is authorized and empowered to act for and manage the
Company to the fullest extent permitted by law. The Manager may, without the
consent of any Member or other person, bind the Company in any manner
whatsoever. Without limiting the foregoing, the Manager shall have the power, on
behalf of the Company, to: (i) acquire any property or asset that the Manager
deems necessary or appropriate to conduct the business or promote the purpose of
the Company, (ii) hold, manage, maintain, mortgage, grant a security interest
in, pledge, lease, exchange, sell, convey, or otherwise dispose, encumber or
deal with any such property or asset; (iii) open one or more depository accounts
and make deposits into and checks and withdrawals against such accounts; (iv)
borrow money and incur liabilities and other obligations; (v) enter into any and
all agreements and execute any and all contracts, documents and instruments;
(vi) engage employees and agents, define their respective duties, and establish
their compensation or remuneration; (vii) obtain insurance covering the business
and affairs of the Company and its property and the lives and well being of its
employees and agents; (viii) commence, prosecute or defend any proceeding in the
Company’s name, and (ix) participate with others in partnerships or joint
ventures. Without the consent of all of the Members, however, the Manager shall
not cause or permit the transfer of any significant asset of the Company or any
subsidiary of the Company to any Member or affiliate of a Member at less than
the fair market value of such asset; provided that this sentence shall not limit
transfers of assets to companies in which neither a Member nor any affiliate of
a Member has an interest other than indirectly through (by reason of the
ownership of an interest in) the Company (and, without limitation, transfers of
assets at less than fair value among wholly-owned subsidiaries of the Company
shall not be in any way restricted).
     (c) No person dealing with the Company shall be required to investigate or
inquire into the Manager’s authority to execute agreements, instruments or
documents, or to take actions, on behalf of the Company, and any person dealing
with the Company shall be entitled to rely upon any agreement, instrument or
document executed, and any action taken, by the Manager on behalf of the
Company, and the Company shall be bound thereby.
     6.2 Limitations on Members.
     (a) Except as otherwise expressly set forth herein, or as provided by any
non-waivable provision of the Act, the Members, as such, shall have no authority
to act for the

10



--------------------------------------------------------------------------------



 



Company, or to vote upon, consent to or otherwise approve any Company
transaction, act or event. Without limiting the foregoing, no Member, as such,
shall have (i) any power to sign or act on behalf of the Company in any manner
whatsoever or (ii) any voice or participation in the management of the Company’s
business, except as otherwise expressly set forth herein, or as provided by any
non-waivable provision of the Act.
     (b) No consent or approval of any Member to any action of the Manager for
or on behalf of the Company shall be required except to the extent that any
other provision of this Agreement or non-waivable provision of the Act may
expressly provide otherwise and, as to any such action as to which the consent
or approval of the Members may be expressly required by any other provision of
this Agreement or non-waivable provision of the Act, the consent or approval of
the Members acting by Majority Vote shall be both necessary and sufficient,
except as the Act may otherwise provide.
     6.3 Compensation of Manager. The Manager shall not be compensated for
serving as the Manager. The Manager shall, however, be reimbursed by the Company
for all out-of-pocket costs and expenses incurred by the Manager on the
Company’s behalf.
     6.4 Duties; Liability. The Manager shall not be required to devote the
Manager’s (and no employee of the Manager shall be required to devote his or
her) full time to the Company’s affairs. The Manager shall have a duty of due
care, but shall not be liable to the Company or to any of the Members by reason
of any act performed for or on behalf of the Company or in furtherance of the
Company’s business, except that this provision does not eliminate or limit the
liability of the Manager to the extent such elimination or limitation is not
permitted by the Act.
     6.5 Indemnification. The Company shall, to the fullest extent authorized or
permitted by the Act, (i) indemnify any person, and such person’s successors and
legal representatives, if and insofar as such person was, is, or is threatened
to be made, a party to any threatened, pending or completed action, suit or
proceeding (whether civil, criminal, administrative or investigative) by reason
of the fact that such person is or was a Manager or Member of the Company, or is
or was serving at the request of the Company as a manager, director, officer,
employee or agent of another company, partnership, joint venture, trust,
employee benefit plan or other enterprise, whether or not for profit, or by
reason of anything done by such person in such capacity (collectively, “Covered
Matters”); and (ii) pay or reimburse the reasonable expenses incurred by such
person and such person’s successors and legal representatives in connection with
any Covered Matter in advance of final disposition of such Covered Matter. The
Company may provide such other indemnification to managers, officers, employees
and agents by insurance, contract or otherwise as is permitted by law and
authorized by the Manager.
     6.6 Limitation on Member’s Duties. Each Member may cast such Member’s vote
on any matter, and give or withhold such Member’s consent to or approval of any
action or proposed action, in any manner deemed by such Member to be in such
Member’s own best interest, and no Member shall have any duty to the Company or
any other Member except for a duty of fair dealing.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     7.1 Each party hereto represents to the other as follows:
          (a) Such party has the authorization, power and right to execute,
deliver and fully perform its obligations hereunder in accordance with the terms
hereof.
          (b) This Agreement does not require any authorization, consent,
approval, exemption or other action by any other party that has not been
obtained and does not conflict with or result in the breach of the terms,
conditions or provisions of, constitute a default under, or result in a
violation of any agreement, instrument, order, judgment or decree to which such
party is subject.
     7.2 T-Asia and the Company represent to Parker that, as of the date of this
Agreement, (i) the Company is the owner, beneficially and of record, of the
entire issued and outstanding capital stock of Taubman Asia Holdings, Inc., a
Michigan corporation, Taubman Asia Investment Limited, a Cayman Islands company
(“Taubman Asia”) and Taub-Co Asia Management, Inc, a Michigan corporation
(“Taub-Co”), (ii) Taubman Asia’s direct and indirect subsidiares, and the equity
holdings therein, are as set forth on Exhibit B, (iii) Taub-Co is the owner,
beneficially and of record, of the entire issued and outstanding capital stock
of Taubman Asia Limited, a Cayman Islands company and The Taubman Company Asia
Limited, a Cayman Islands company (“Taubman Company Asia”), (iv) Taubman Company
Asia is the owner, beneficially and of record, of the entire issued and
outstanding capital stock of Taubman Asia Management Limited, a Cayman Islands
company, and (v) except as set forth in the foregoing, the Company does not
directly or indirectly hold any share, capital stock, partnership, membership or
similar interest in any entity. Parker acknowledges that the Manager may, at any
time and from time to time after the date of this Agreement, effect changes to
the foregoing without prior notice to or any approval of Parker.
ARTICLE VIII
DISSOLUTION AND WINDING UP;
CONTINUATION OF BUSINESS
     8.1 Winding Up and Liquidation of the Company.
     (a) Upon the dissolution of the Company, the Manager shall proceed to wind
up the affairs and liquidate the property and assets of the Company, and shall
apply and distribute the proceeds of such liquidation in the following priority:
     (1) to the expenses of liquidation;
     (2) to the payment of all debts and liabilities of the Company;
     (3) to the establishment of such reserves as the Manager deems necessary or
advisable to provide for any contingent or unforeseen liabilities or obligations
of the Company, provided, however, that after the expiration of such period of
time as the

12



--------------------------------------------------------------------------------



 



Manager deems appropriate, the balance of such reserves remaining after payment
of such contingencies shall be distributed in the manner hereinafter set forth;
and
     (4) the balance of such proceeds shall be distributed as follows:
(i) first, to T-Asia, to the extent of T-Asia’s Preferred Capital, and (ii) any
remaining proceeds shall be distributed to the Members pro rata, based on their
Sharing Percentages (taking into account the reduction in Parker’s Sharing
Percentage from 10% to 5% once distributions to him (including any made under
this Section 8.1(a)(4)) exceed US $30 million).
     (b) A reasonable time shall be allowed for the orderly liquidation of the
property and assets of the Company and the payment of the debts and liabilities
of the Company in order to minimize the normal losses attendant upon a
liquidation.
     (c) Anything contained in this Section 8.1 to the contrary notwithstanding,
if the Manager shall determine that a complete liquidation of all the property
and assets of the Company would involve substantial losses or be impractical or
ill-advised under the circumstances, the Manager shall liquidate that portion of
the assets of the Company sufficient to pay the expenses of liquidation and the
debts and liabilities of the Company (excluding the debts and liabilities of the
Company to the extent that they are adequately secured by mortgages on or
security interests in the assets of the Company), and the remaining property and
assets shall be distributed to the Members as tenants-in-common or partitioned
in accordance with applicable statutes or distributed in such other reasonable
manner as shall be determined by the Manager. If any assets are distributed in
kind, such assets shall be distributed in a manner which is consistent with the
order of priority set forth in Section 8.1 hereof.
     8.2 Certificate of Dissolution. After the affairs of the Company have been
wound up and the Company terminated, a certificate of dissolution shall be
executed and filed in the office of the Delaware Secretary of State.
ARTICLE IX
MISCELLANEOUS PROVISIONS
     9.1 Notices. Any notice or other communication required or permitted to be
delivered to any party under or in connection with this Agreement shall be shall
be in writing and sent to such party at the address indicated in the
introductory paragraph of this Agreement. Each such notice or other
communication shall be effective (i) if delivered personally to the party to
whom the same is directed, then when actually delivered, (ii) if sent by first
class mail, postage and charges prepaid, addressed to the party to whom the same
is directed, then three days after such notice or other communication is
deposited in the mail, or (iii) if sent by facsimile transmission, then when
transmitted to the following number (as the same may be changed pursuant to this
Section 9.1) and an appropriate confirmation of transmission is received:

     
If to T-Asia:
  +1-248-258-7601 Attn: Chief Executive Officer
 
   
with copy to:
  Chris B. Heaphy, Esq.
 
  200 East Long Lake Road
 
  P. O. Box 200

13



--------------------------------------------------------------------------------



 



     
 
  Bloomfield Hills, MI 48303-0200
 
  +1-248 258-7586

     
If to Parker:
  Morgan Parker
 
  Unit 5
 
  179 Baroona Road
 
  Rosalie QLD 4064
 
  AUSTRALIA
 
  +61 7 3876 3036

Any Member may change its address for purposes of this Agreement by giving the
other Members notice of such change in the manner hereinabove provided for the
giving of notices.
     9.2 Article and Section Headings. The headings in this Agreement are
inserted for convenience and identification only, and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any of the provisions hereof.
     9.3 Construction. Whenever the singular number is used herein, the same
shall include the plural, and any one gender (including the neuter) shall
include the others. If any language is stricken or deleted from this Agreement,
such language shall be deemed never to have appeared herein and no other
implication shall be drawn therefrom.
     9.4 Severability. If any provision hereof shall be judicially determined to
be illegal, or if the application thereof to any person or in any circumstance
shall, to any extent, be judicially determined to be invalid or unenforceable,
the remainder of this Agreement, or the application of such provision to persons
or in circumstances other than those to which it has been judicially determined
to be invalid or unenforceable, shall not be affected thereby, and each
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
     9.5 Governing Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Delaware applicable to contracts made
and performed in such jurisdiction and without regard to choice of law
principles, to the extent permitted by law.
     9.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall, for all purposes, constitute an original and
all of which, taken together, shall constitute one and the same Agreement.
     9.7 Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof. All prior
agreements among the parties hereto with respect to the subject matter hereof,
whether written or oral, are merged herein and shall be of no force or effect.
This Agreement supersedes the Original Agreement.
     9.8 Amendments. This Agreement may be amended or modified with the express
written consent of all of the Members, provided, however, that no Member shall
unreasonably withhold or delay his written consent to any such amendment or
modification proposed by Members acting by Majority Vote if such amendment or
modification neither enlarges the obligations, nor reduces the rights, of such
Member in a material way.

14



--------------------------------------------------------------------------------



 



     9.9 Benefits Limited to Members. Except as otherwise provided in this
Agreement, nothing in this Agreement is intended to confer, and nothing in this
Agreement shall confer, any rights or benefits of any kind on any person who is
not a Member.
     9.10 Successors and Assigns. Subject to the restrictions on transferability
contained herein, this Agreement shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the respective parties hereto.
     9.11 Waiver. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.
     9.12 Arbitration. Any dispute, controversy or claim arising out of or in
respect of this Agreement (or its validity, interpretation, enforcement or
subject matter) shall, at the request of any party hereto, be submitted to and
settled by arbitration conducted, in the English language, before a single
arbitrator in Hong Kong under the auspices of the HKIAC. The arbitration
tribunal shall apply the Rules of Arbitration of the United Nations Commission
on International Trade Law. The arbitration of such issues, including the
determination of any amount of damages suffered, shall be final and binding upon
the parties to the maximum extent permitted by law. Judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction
thereof. Each party shall bear its own expenses, and T-Asia and Parker shall
respectively bear one-half the aggregate amount of arbitration costs.
     9.13 Representation By Counsel; Interpretation. T-Asia and Parker each
acknowledge that each party to this Agreement has been represented by counsel in
connection with this Agreement and the matters contemplated by this Agreement.
Accordingly, any rule of law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of the parties.
ARTICLE X
DEFINITIONS
     The terms set forth below shall have the following meanings when used in
this Agreement:
          “Act” has the meaning specified in Recital A. to this Agreement.
          “Adjusted Capital Account” has the meaning specified in
Section 3.2(c)(i) hereof.
          This “Agreement” means this Amended and Restated Limited Liability
Company Agreement of Taubman Properties Asia LLC, a Delaware limited liability
company.
          “Applicable Percentage” has the meaning specified in Section 5.5(a)
hereof.
          “Appraiser” has the meaning specified in Section 5.5(b) hereof.

15



--------------------------------------------------------------------------------



 



          “Capital Account” has the meaning specified in Section 2.2 hereof.
          “Certificate” has the meaning specified in Recital A. to this
Agreement.
          “Closing” has the meaning specified in Section 5.5(c) hereof.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Company” has the meaning specified in Recital A. to this Agreement.
          “Covered Matter” has the meaning specified in Section 6.5 hereof.
          “Disabled Member” and “Disabling Event” have the respective meanings
specified in Section 5.4 hereof.
          “HKIAC” means the Hong Kong International Arbitration Centre.
          “Liquidation Value” has the meaning specified in Section 5.5(a)
hereof.
          “Majority Vote” of the Members means the vote of those Members whose
interests in the Company exceed 50% of all Members’ interests in the Company,
treating, for this purpose, Parker’s interest at any time as equal to his
Sharing Percentage at such time, and T-Asia’s interest at any time as equal to
100% minus Parker’s Sharing Percentage at such time.
          “Manager” has the meaning specified in Section 6.1(a).
          “Member” means each of T-Asia and Parker, and any other person who
hereafter may be admitted to the Company as a member, each for so long as it or
he is a member of the Company.
          “Membership Interest” shall mean all of the right, title and interest
of a Member (in his or her capacity as a member of the Company within the
meaning of the Act) in and to the Company.
          “Original Agreement” has the meaning specified in Recital B. to this
Agreement.
          “Parker” has the meaning specified in the introductory paragraph of
this Agreement.
          “Preferred Capital” means, as of December 31, 2007, $14,798,017 (which
is the $13,857,416 of capital contributed by T-Asia, plus a preferred return on
such capital determined in the same manner as interest at the Preferred Return
Rate consistent with clause (5) below from the date(s) of actual contribution of
such capital (rather than from date of this Agreement, on which such capital is
deemed to be contributed for certain accounting purposes pursuant to Section 2.2
above) minus the product of Parker’s capital contribution of $1,000 and the

16



--------------------------------------------------------------------------------



 



Applicable Gross-Up Fraction). This Preferred Capital of T-Asia shall be
adjusted from and after December 31, 2007, as follows:
          (1) any additional contribution of cash by T-Asia to the capital of
the Company after December 31, 2007, will increase the Preferred Capital;
          (2) any distribution of cash to T-Asia from the Company as a return of
capital under Section 3.1(a)(ii) will reduce the Preferred Capital;
          (3) any cash which Parker actually contributes, or is deemed to have
contributed under Section 3.1(a)(i) (relating to distributions of profit), to
the Company will reduce the Preferred Capital by the product of (A) the amount
of such cash and (B) the Applicable Gross-Up Fraction (defined below) at the
time of such contribution;
          (4) any cash which is distributed to Parker under Section 3.1(a)(ii)
(relating to distributions of capital) will increase the Preferred Capital by
the product of (A) the amount of such cash and (B) the Applicable Gross-Up
Fraction (defined below) at the time of such distribution; and
          (5) there shall be added to the Preferred Capital, on December 31 of
each year and on any other date on which any adjustment to the Preferred Capital
is made under any of the foregoing clauses (1) through (4), a preferred return
determined in the same manner as interest at the Preferred Return Rate from the
date of the most-recent prior adjustment to the Preferred Capital under this
clause (5).
     For purposes of the foregoing, the Applicable Gross-Up Fraction at any time
means a fraction, the numerator of which is one (1) minus Parker’s Sharing
Percentage at such time, and the denominator of which is Parker’s Sharing
Percentage at such time.
     In no event shall T-Asia’s Preferred Capital be reduced below zero.
          “Preferred Return Rate” means a rate equal to TRG’s blended cost of
debt from time to time, compounded quarterly, but in no event less than 6% nor
greater than 10% per annum.
          “Profit” and “Loss” each has the meaning specified in
Section 3.2(c)(ii) hereof.
          “Redemption Notice” has the meaning specified in Section 5.5(a)
hereof.
          “Redemption Price” has the meaning specified in Section 5.5 hereof.
          “Regulations” has the meaning specified in Section 3.2(c)(iii) hereof.
          “Sharing Percentage” means, with respect to Parker, (i) 10% until such
time as the aggregate distributions to Parker (including distributions in or
upon liquidation of the Company)

17



--------------------------------------------------------------------------------



 



exceed US $30,000,000 and (ii) 5% thereafter, and means, with respect to T-Asia,
one hundred percent (100%) less the Sharing Percentage of Parker.
          “Successor” has the meaning specified in Section 5.4 hereof.
          “T-Asia” has the meaning specified in the introductory paragraph of
this Agreement.
          “Tax Matters Partner” has the meaning specified in Section 4.5 hereof.
          “Territory” means the People’s Republic of China, the Hong Kong
Special Administrative Region, the Macau Special Administrative Region, the
Republic of China, the Republic of Korea, Japan, Singapore, Malaysia, Indonesia,
Thailand, Cambodia, Vietnam, Australia and India.
          “TRG” has the meaning specified in Recital A. to this Agreement.
     IN WITNESS WHEREOF, the parties hereto make and execute this Agreement as
of the date first above written.

            TAUBMAN ASIA MANAGEMENT II
LLC, a Delaware limited liability company
      By:   /s/ Robert S. Taubman         Robert S. Taubman, Authorized
Signatory                      By:   /s/ Morgan B. Parker         MORGAN PARKER 
         

18



--------------------------------------------------------------------------------



 



EXHIBIT A
TO AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF TAUBMAN PROPERTIES ASIA LLC
Year One:
     Assume that, on the first day of a year, T-Asia contributes $20 million,
and Parker contributes $20,000, to the capital of the Company. Parker’s Sharing
Percentage at the time is 10% and T-Asia’s is 90%. The Preferred Capital of
T-Asia is therefore $20 million minus ($20,000 x .9/.1), or $19,820,000.
     During the year, the Company realizes no net income or loss. The Company
borrows, however, $5 million and distributes the proceeds on the last day of the
year. Because such distribution will reduce the aggregate amount of the Members’
Capital Accounts below the aggregate amount of their capital contributions, such
distribution is a return of capital. As such, the distribution is to be made 90%
(or $4,500,000) to T-Asia and 10% (or $500,000) to Parker; however, of Parker’s
$500,000, only 15%, or $75,000 is to be distributed, while the balance, or
$425,000, is to be retained by the Company (assuming that Parker does not elect
to have the Company retain a larger share). Accordingly, $75,000 is distributed
to Parker, and $4,500,000 is distributed to T-Asia.
     T-Asia’s Preferred Capital is reduced to $17,580,600, which is $19,820,000
minus $4,500,000 plus ($75,000 x .9/.1) plus ($19,820,000 x .08, assuming that
TRG’s blended cost of capital for the year is 8%).
Year Two:
     In the following year, the Company earns net income of $3 million. On the
last day of the year, the Company distributes $4 million. The Members’ Capital
Accounts immediately before the distribution, taking into account the $3 million
of net income, aggregate $18,445,000 (i.e., $20,020,000 of original capital,
minus a $4,575,000 distribution, plus $3 million of income). The Members’
contributions exceed prior returns of capital by $15,445,000. Therefore, of the
$4 million distribution, an amount equal to the excess of $18,445,000 over
$15,445,000, or $3,000,000, is considered a distribution of profit and the
balance is considered a return of capital.
     The $3 million distribution of profit is to be made $300,000 (which is 10%)
to Parker and $2.7 million (which is 90%) to T-Asia, but 85% (assuming Parker
does not specify a higher percentage) of the distribution to Parker, or
$255,000, is to be withheld and treated as having been contributed by Parker to
the Company’s capital. Of the $1 million distribution representing a return of
capital, 90% (or $900,000) is made to T-Asia and 10% (or $100,000) is to be made
Parker; however, of Parker’s $100,000, only 15%, or $15,000 is to be
distributed, while the balance, or $85,000, is to be retained by the Company
(assuming that Parker does not elect to have the Company retain a larger share).

19



--------------------------------------------------------------------------------



 



     T-Asia’s Preferred Capital is reduced to $15,927,048, which is $17,580,600
minus $900,000 minus ($255,000 x .9/.1) plus ($15,000 x .9/.1) plus ($17,580,600
x .08, assuming that TRG’s blended cost of capital for the year is 8%).
Third Year:
     On the last day of the succeeding year, the Company’s assets are sold at a
$4 million profit, yielding proceeds for distribution of $18,785,000. This
amount is distributed first to T-Asia to the extent of T-Asia’s Preferred
Capital which, by the end of such year, would have grown to $15,927,048 x 1.08,
or $17,201,212. The balance of $1,583,788 is distributed 90% to T-Asia and 10%
to Parker. Parker therefore receives $158,379.
     Following is a reconciliation:

                                         
Profits:
  Year 1
  Year 2
  Year 3
  Total
       
 
                               
 
  $ 0       3,000,000       4,000,000       7,000,000          
 
                                       
Preferred Returns
    1,585,600       1,406,448       1,274,164       4,266,212          
 
                                     
 
                                       
Profits >Preferred Returns on Capital
                                  $ 2,733,788  
 
                                       
Parker’s Share
                                    .10  
 
                                     
 
                                       
Distributions of Profit to Parker
                                  $ 273,379  
 
                                       
Return of Parker’s Original Contribution
                                    20,000  
 
                                     
 
                                       
Total Distributions to Parker
                                  $ 293,379  
 
                                       
Distributions to Parker by Year
    75,000       60,000       158,379       293,379          

     If, in the third year, profit had been $304 million, then distributions in
such year would have amounted to $318,785,000. In such case, the first
$17,201,212 would have been distributed to T-Asia as Preferred Capital; the
balance of $301,583,788 would have distributed 90% to T-Asia and 10% to Parker
until total distributions to Parker amounted to $30 million, and then 95% to
T-Asia and 5% to Parker. Parker would therefore have received $30,011,689 in the
third year.

20



--------------------------------------------------------------------------------



 



Exhibit B
     (TAUBMAN ASIA CHART) [k33501k3350101.gif]

 



--------------------------------------------------------------------------------



 



     (TAUBMAN ASIA CHART) [k33501k3350102.gif]

 